Citation Nr: 0707222	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-41 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for epididymitis with 
hydrocele.

2.  Entitlement to service connection for chronic stomach 
problems, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability involving respiratory problems with "blackouts," 
to include as due to an undiagnosed illness.

5.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches. 

6.  Entitlement to an initial compensable disability rating 
for a rash. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1991, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which adjudicated the issues on 
appeal.

The issues involving service connection for respiratory 
problems with blackouts, service connection for memory loss, 
as well as the propriety of the initial ratings assigned for 
his service-connected migraine headaches and rash are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran initially requested that he be scheduled for a 
Board hearing, but has since withdrawn his hearing request.  


FINDINGS OF FACT

1.  The veteran does not have a disability involving 
epididymitis with hydrocele associated with service.

2.  The veteran's stomach problems have been attributed to a 
diagnosis of gastroesophageal reflux disease, which is not 
related to service.


CONCLUSIONS OF LAW

1.  A disability involving epididymitis with hydrocele was 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131 (West Supp. 2005); 38 C.F.R.     § 3.303 (2006).

2.  A disability involving stomach problems, to include 
gastroesophageal reflux disease, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Epididymitis with Hydrocele

The veteran claims that he has a disability involving 
epididymitis with hydrocele as a result of an injury he 
sustained in service.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records show that he was seen 
in July 1991 after being kicked in the right testicle.  An 
ultra sounds revealed a right epididymitis.  However, it 
appears that this condition resolved, as the remainder of the 
service medical records make no further reference to 
testicular pain.  Thus, the veteran's service medical records 
provide highly probative evidence against a finding that the 
veteran had a chronic disability involving epididymitis with 
hydrocele in service. 

Evidence developed after service also fails to show a current 
disability involving epididymitis with hydrocele.  Two VA 
examination reports illustrate this point.  A VA general 
medical examination report dated in March 1995 notes that the 
veteran's genitourinary system was normal.  A VA 
genitourinary examination report dated in April 2006 also 
notes that both epididymites and testicles were normal.  The 
diagnostic impression was "History of traumatic 
epididymitis, resolved.  No evidence of intrascrotal disease 
at this time."  

In addition to these VA examination reports, the Board 
reviewed numerous VA and private treatment records, none of 
which confirm a current disability involving epididymitis 
with hydrocele.  Thus, evidence developed after service 
provides highly probative evidence against the veteran's 
claim, since there is simply no evidence of a current 
disability involving epididymitis with hydrocele. 

Since the Board finds that the veteran does not have 
epididymitis with hydrocele, his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).



In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for epididymitis with hydrocele.  Despite 
the veteran's statements that he currently has this condition 
as a result of an injury in service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  Accordingly, the appeal is denied.

II.  Chronic Stomach Problems

The veteran claims that he developed stomach problems as a 
result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  These changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of 
"qualifying chronic disability" to include:  (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  



Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

In this case, the veteran attributed his stomach problems to 
an undiagnosed illness from his service in the Persian Gulf.  
However, since his stomach problems have been attributed to a 
known clinical diagnosis of gastroesophageal reflux disease, 
service connection on a presumptive basis is not available 
under the provisions of 38 C.F.R. § 3.317, which apply only 
in cases of an undiagnosed illness.  In this regard, VA and 
private treatment records attribute the veteran's stomach 
problems to diagnoses involving gastroesophageal reflux 
disease and gastritis.  Hence, service connection can only be 
established on a direct basis.

However, the Board also finds that service connection for 
gastroesophageal reflux disease is not warranted on a direct 
basis, as the evidence shows that this condition was first 
diagnosed many years after service with no medical evidence 
relating it to service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

The veteran's service medical records show that he was seen 
on several occasions for stomach problems, but make no 
reference to a chronic gastrointestinal disorder.  For 
example, the veteran was seen in March 1988 for complaints of 
nausea, vomiting, and severe abdominal cramps, which were 
suspected to be due to food intoxication.  The veteran was 
next seen in July 1988 for complaints of diarrhea and 
abdominal cramps.  However, the remainder of the service 
medical records make no further reference to stomach 
problems.  Of particular relevance, during a physical 
examination in October 1991, approximately two months prior 
to his separation from active duty, the veteran specifically 
denied frequent indigestion as well as stomach, liver, or 
intestinal trouble.  A clinical evaluation at that time was 
also normal.  

Thus, it does not appear that a chronic gastrointestinal 
disorder was present in service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Since 
the service medical records show only a few isolated findings 
concerning stomach problems, as opposed to a chronic 
gastrointestinal disorder, they provide highly probative 
evidence against the veteran's claim.  

In fact, the record shows that the veteran was first treated 
for a chronic stomach disorder approximately nine years after 
his separation from active duty.  In this regard, an August 
2000 esophagogastroduodenoscopy (EGD) report from Gulf Coast 
Endoscopy lists a diagnostic impression of (1) antral 
gastritis in the antrum, and (2) Barrett's esophagus in the 
above GEJ.  A July 2002 report from Biloxi Internal Medicine 
Clinic also lists a diagnostic impression of "History of 
gastroesophageal reflux disease currently symptomatic not 
controlled on Prilosec."  The Board notes that neither 
report includes a medical opinion relating the veteran's 
gastrointestinal disorder to service.  Moreover, the nine 
year period between service and when he first sought 
treatment for stomach problems weighs heavily against his 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000) (holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim.)  

The Board also reviewed numerous VA and private medical 
records dated from 2003 to 2006, many of which show treatment 
for gastroesophageal reflux disease, dyspepsia, and 
gastritis.  However, none of these records includes a medical 
opinion concerning the etiology or date of onset of these 
gastrointestinal disorders.  Although several VA treatment 
records include the veteran's history of stomach problems 
dating back to service, the Board emphasizes that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  In short, none of these records 
supports the veteran's claim.  

The veteran was also afforded a VA examination in March 2006 
to determine the etiology of his gastrointestinal disorder.  
After reviewing the claims file and examining the veteran, 
the examiner diagnosed the veteran with gastroesophageal 
reflux disease versus gastritis, which he determined was less 
likely as not related to service.  The Board finds this 
opinion to be highly probative evidence against the veteran's 
claim, as it was based on a review of the veteran's claims 
file and has not been contradicted by any other medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for stomach problems.  Despite statements 
by the veteran and various family members that his 
gastrointestinal disorder is related to service, such lay 
statements are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied.


III.  New and Material Evidence to Reopen a 
Claim for Service Connection for Respiratory 
Problems with Blackouts

In rating decisions dated in March 1995 and April 1997, the 
RO denied service connection for a disability involving 
respiratory problems with blackouts, to include as due to an 
undiagnosed illness.  The basis for the RO's denial was that 
the veteran first reported respiratory problems in April 
1991, while on active duty, but that his symptoms lasted less 
than six months and therefore could not be considered 
chronic.  

The veteran was notified of the April 1997 rating decision 
and of his appellate rights in a letter dated that same 
month.  However, because he did not seek appellate review 
within one year of notification, the April 1997 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A.         § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

Nevertheless, the Secretary shall reopen and review the 
former disposition of a claim if new and material evidence is 
presented or secured with respect to a final decision.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  The second step becomes applicable only 
when the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  



The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
April 1997 rating decision.  Since that decision, the veteran 
has submitted numerous VA and private medical records showing 
treatment for atypical chest pain.  For example, a November 
2003 record from Ocean Springs Hospital includes a diagnostic 
assessment of atypical chest pain.  Since an EKG was normal, 
the pain was believed to by musculoskeletal, although no 
definitive diagnosis was provided.  In a May 2005 report, 
C.H., M.D., indicated that the veteran's non-cardiac chest 
pain may be secondary to esophageal motility disorder versus 
gastrointestinal reflux with associated spasm.  However, Dr. 
C.H. merely speculated as to the possible etiology. 

The Board finds that these records are new, as they were not 
of record at the time of the April 1997 rating decision and 
are not cumulative of any other evidence at that time.  In 
addition, since the veteran's complaints of chest pain have 
not been attributed to a known clinical diagnosis and have 
persisted for more than six months, these records are 
probative of the central issue in this case as to whether the 
veteran has a chronic disability involving respiratory 
problems with blackouts as a result of an undiagnosed 
illness.  Accordingly, the Board concludes that new and 
material evidence has been submitted since the April 1997 
rating decision; thus, the claim for service connection for a 
disability involving respiratory problems with blackouts, to 
include as due to an undiagnosed illness, must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with VA's duty to assist. 



IV.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for respiratory problems with blackouts, the U.S. 
Court of Appeals for Veterans Claims (Court) has recently 
held that in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, since the Board has reopened 
the claim, the veteran need only by notified of the 
information necessary to prove his underlying claim, which 
has been accomplished in this case. 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of such notice is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues involving service connection for 
epididymitis with hydrocele and for stomach problems.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examinations to determine the nature and etiology of his 
testicular pain and gastrointestinal complaints.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for epididymitis with hydrocele is denied.

Service connection for chronic stomach problems, to include 
as due to an undiagnosed illness, is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a disability involving 
respiratory problems with blackouts, to include as due to an 
undiagnosed illness, and the appeal is granted to this extent 
only.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim for service connection 
for a disability involving respiratory problems with 
blackouts, service connection for memory loss, as well as his 
claims for initial increased ratings for migraine headaches 
and a rash.  


A.  Respiratory problems with "blackouts"

With respect to his claim for service connection for 
respiratory problems with blackouts, his service medical 
records show that he was seen in April 1991 for difficulty 
breathing and a history of blackouts on two prior occasions.  
He reported similar complaints in May 1991.  However, no 
diagnosis was provided.  

A December 1993 VA outpatient treatment record notes the 
veteran's complaints of shortness of breath.  An entry dated 
in April 1994 also notes his complaints involving shortness 
of breath and dizzy spells, neither of which was attributed a 
known clinical diagnosis.  

Private treatment records also note the veteran's complaints 
of chest pain without a diagnosis.  As noted above, a 
November 2003 record from Ocean Springs Hospital includes a 
diagnostic assessment of atypical chest pain believed to be 
musculoskeletal in nature.  A May 2005 report from Dr. C.H. 
notes that the veteran's non-cardiac chest pain may be 
secondary to esophageal motility disorder versus 
gastrointestinal reflux with associated spasm.  However, 
since Dr. C.H. merely speculated as to the etiology of the 
veteran's chest pain, her opinion does not rule out that the 
possibility that his complaints are due to an undiagnosed 
illness.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether his 
complaints involving respiratory problems, chest discomfort, 
and "blackouts" are attributable to a known clinical 
diagnosis, and if so, whether such diagnosis is related to 
service. 

B.  Memory loss

The record shows numerous complaints involving memory loss 
since his separation from active duty, which the veteran 
attributes to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Unfortunately, it is 
unclear from the record whether the veteran's complaints of 
memory loss can be attributed to his established clinical 
diagnosis of depression or whether his memory loss is due to 
a chronic undiagnosed illness.  Therefore, a VA examination 
is needed to resolve this issue. 

C.  Migraine headaches

The Board also finds that the veteran should be afforded a VA 
examination to determine the severity of his service-
connected migraine headaches, which is currently rated as 10 
percent disabling.  Under DC 8100, a 30 percent rating is 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months, and a 50 percent rating is assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100 (2006).  

It is unclear from the record whether the veteran experiences 
prostrating attack, and if so, the frequency of such attacks.  
Therefore, a VA examination is needed to answer these 
questions.  In addition, the veteran should be given the 
opportunity to submit evidence concerning severe economic 
inadaptability related to any prostrating attacks.  

D.  Rash

Lastly, the Board finds that the veteran should be afforded a 
VA examination to determine the severity of his service-
connected rash.  The examination should correspond with DC 
7806, which provides a 10 percent rating for dermatitis or 
eczema if at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy has been required for a total duration of 
less than six weeks during the past twelve- month period.  A 
30 percent rating is assigned if the disorder affects 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.114, DC 7806 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given the 
opportunity to submit evidence, including 
documents and/or letters from employers 
and former employers, showing that his 
migraine headaches cause severe economic 
inadaptability.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his complaints 
involving respiratory problems, chest 
pain, and blackouts.  The examiner should 
review all pertinent records associated 
with the claims file and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a)  Whether the veteran manifests signs 
and symptoms of an undiagnosed illness 
primarily manifested by respiratory 
problems, chest pain, and blackouts, or a 
medically unexplained chronic 
multisymptom illness as a consequence of 
his service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving respiratory 
problems, chest pain, and blackouts, and 
determine whether there are any objective 
medical indications that the veteran has 
a chronic disability involving these 
symptoms.

(b)  Whether the veteran's respiratory 
problems, chest pain, and blackouts can 
be attributable to a known diagnosis and, 
if so, whether this disorder is related 
to his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his complaints of 
memory loss.  The examiner should review 
all pertinent records associated with the 
claims file and perform any necessary 
tests and studies.  Based on a review of 
the claims file and a thorough 
examination, the examiner should answer 
the following questions.

(a)  Whether the veteran manifests signs 
and symptoms of an undiagnosed illness 
primarily manifested by memory loss, or a 
medically unexplained chronic 
multisymptom illness as a consequence of 
his service in the Persian Gulf War.  The 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving memory loss and 
determine whether there are any objective 
medical indications that the veteran has 
a chronic disability involving memory 
loss.

(b)  Whether the veteran's complaints 
involving memory loss can be attributable 
to a known diagnosis and, if so, whether 
this disorder is related to his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The veteran should be afforded a VA 
examination neurological to determine the 
severity of his service-connected 
migraine headaches.  The claims folder 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should comment 
on whether the veteran's headaches cause 
any prostrating attacks, and, if so, the 
frequency of such attacks.  The examiner 
should also comment on whether the 
veteran's migraine headaches result in 
severe economic inadaptability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  The veteran should be afforded a VA 
dermatological examination to determine 
the severity of his rash.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
address the following: (a) the 
measurement of the percentage of the 
entire body affected by the rash; (b) the 
measurement of the percentage of exposed 
areas affected by the rash; and (c) 
whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, 
and, if so, the total duration required 
over the past 12 months.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

6.  The RO should review the examination 
reports to ensure that they comply with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

7.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the issues on appeal.  If 
any benefit sought is not granted in 
full, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


